Citation Nr: 0739480	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for prostate cancer.  In June 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned.  


FINDING OF FACT

The veteran developed prostate cancer that was not the result 
of VA hospital/medical care or treatment nor is the proximate 
cause of the prostate cancer carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital/medical 
treatment; or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for prostate cancer, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.361 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
A VA medical opinion was obtained in July 2005.  The records 
satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Entitlement to Compensation Under the Provisions of 38 
U.S.C.A. § 1151

In written correspondence and at his personal hearings, the 
veteran asserted that over the years, the veteran was never 
provided a rectal examination even though he was exhibited 
high prostatic specific antigen (PSA) laboratory readings.  
VA failed to discern the reason why the readings were high.  
In addition, the veteran stated that he made complaints of 
bleeding and urinary incontinence, but VA failed to provide a 
proper rectal examination.  Due to VA's failure to properly 
treat him, he developed prostate cancer, had to undergo 
surgery for that cancer, and has to suffer the residuals of 
that cancer.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs. A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable 
under 38 U.S.C. § 1151 for a veteran's death.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

A review of the records shows that the veteran was separated 
from service in April 1972.  During the first post-service 
year, he was provided a VA examination in January 1973.  His 
genitourinary system was normal on examination.  

In March 1982, the veteran was evaluated by VA.  His prostate 
examination was negative.  Genitourinary examination revealed 
a right epididymous mass.  The diagnosis was right 
spermatocele.  In September 1986, the veteran underwent a 
testicular sonogram.  Again, a right spermatocele was 
suspected.  The veteran was not treated nor diagnosed as 
having prostate disease.  

The veteran received regular VA treatment in the 2000's.  
June 2000 laboratory tests revealed a PSA reading of 2.18.  
July 2001 laboratory tests revealed a PSA reading of 4.340.  
In October 2001, he was provided education on prostate cancer 
screenings.  April 2002 laboratory tests revealed a PSA 
reading of 3.540.  March 2003 laboratory tests revealed a PSA 
reading of 5.880.  June 2003 laboratory tests revealed a PSA 
reading of 4.710.  February 2004 laboratory tests revealed a 
PSA reading of 6.330.  

In June 2002, the veteran had an ultrasound, needle biopsies, 
and bone scan of the prostate.  He was diagnosed as having 
prostate cancer.  In October 2004, he underwent a radical 
retro pubic prostatectomy.  He tolerated the procedure well 
with no complications.  In March 2005, the veteran's claim 
for compensation pursuant to 38 U.S.C.A. § 1151 was received.  

In July 2005, the veteran was afforded a VA examination.  The 
examiner reviewed the veteran's claims file, electronic 
records, urology textbooks, and consultation with urologic 
staff.  The examiner indicated that the veteran had normal 
PSA readings until March 2003 when his PSA reading was 5.880.  
At this time, however, he had prostatitis which completely 
explained the high PSA reading.  The veteran was given 
antibiotics for several weeks and his PSA was rechecked after 
he was treated.  The examiner noted that this medical 
decision (antibiotic treatment) was an accepted treatment 
method by all practitioners.  The PSA returned to normal 
after the treatment (the June 2003 reading of 4.710).  
Approximately one year later, in February 2004, his PSA was 
higher than previously reported (6.330).  A biopsy was 
ordered.  The biopsy was delayed as the veteran was taking 
Naproxen and ASA which both have anti-coagulant effects and 
would therefore increase the risk for bleeding during a 
procedure.  It was noted that the veteran was oriented about 
the importance of the biopsy and preparation before the 
procedure.  He was told to cease taking the prior medications 
for 7-10 days before the procedure.  

The biopsy was performed in June 2004 as well as complete 
work-up and bone scan.  The veteran elected to undergo a 
radical prostatectomy.  A radical retro pubic prostatectomy 
was performed in September 2004.  The pathology report 
indicated a Gleason 6 with a rather small prostate of 19 cc.  
There was no metastasis and no tumor extension beyond the 
prostate capsule.  The lymph nodes were negative for invasion 
or metastasis.  This meant that the prostatectomy was 
adequate and the life expectancy of the veteran was good from 
the standpoint of his prostate condition.  His PSA is not 
0.003 which was very good.  The cancer is not under control 
and his prognosis was very good.  The examiner opined that 
there was no evidence of negligence.  

VA law and regulation require that the evidence must show 
that the additional claimed disability is the result of VA 
hospital care, medical or surgical treatment and that the 
proximate cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the veteran was furnished 
hospital or medical treatment without his consent.  

In this case, the veteran contends that he was not provided 
adequate VA treatment.  Specifically, even though he made 
urinary complaints, he was not afforded rectal examinations.  
Further, his PSA readings were high over the years and he was 
still not afforded rectal examinations.  He essentially 
asserts that had he been afforded earlier rectal 
examinations, he would not have developed prostate cancer, 
not had to undergo the prostatectomy, and would not have the 
residuals of his cancer.  The veteran asserted that the 
various PSA readings in the record were high and indicative 
that he had prostate disease.  

There is no competent medical evidence establishing that VA's 
actions resulted in additional disability, prostate cancer.  
The VA outpatient records do not document urological 
complaints in the years preceding the diagnosis of prostate 
cancer.  Further and significantly, a VA examiner reviewed 
the record, consulted Urology treatises and medical 
personnel, and provided a medical opinion.  The VA examiner 
explained that the veteran did not in fact have a high PSA 
reading until March 2003 when his PSA reading was 5.880.  
However, the elevated PSA was explained by infection and 
returned to normal range with the treatment of antibiotics.  
Thereafter, when the veteran exhibited a high reading nearly 
a year later, this lead to the biopsies and tests which 
showed that the veteran had prostate cancer.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis, cancer.  See 
Jandreau.  Thus, the veteran's lay assertions are not 
competent or sufficient.  

The competent medical evidence shows that the veteran's 
prostate cancer diagnosis was not the result of VA 
negligence.  The Board attaches significant probative value 
to this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The VA 
examiner provided rationale for all points in the opinion.  
His opinion is uncontradicted by any other competent medical 
evidence and is supported by the record.  Although the 
veteran believes that his PSA readings were elevated prior to 
March 2003, the VA examiner explained that they were not 
elevated and that the March 2003 PSA reading was related to 
prostatitis and the following PSA reading resumed to a normal 
level after the veteran was given antibiotics.  However, when 
a subsequent February 2004 reading was high, VA took the 
appropriate actions to diagnose the reason for the high PSA 
reading.  Thereafter, he elected to have surgery which had 
gone well and he had a good prognosis.  

The surgery revealed no metastasis and no tumor extension 
beyond the prostate capsule.  The prostatectomy was adequate.  
This tends to show that the veteran's prostate cancer was 
treated in a timely and appropriate manner.  This finding in 
supported by the statements of the VA examiner.  

In sum, he veteran developed prostate cancer that was not the 
result of VA hospital/medical care or treatment nor is the 
proximate cause of the prostate cancer carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital/medical treatment; or due to an event not reasonably 
foreseeable.  There is no competent evidence showing that the 
veteran required a rectal examination in the years preceding 
his cancer diagnosis which would have diagnosed prostate 
disease to include cancer.  There is no documentation of 
urinary complaints during that time, despite the veteran's 
statements to the contrary.  The laboratory readings, from 
June 2000 to March 2003, were not elevated, as determined by 
the VA physician, despite the veteran's contentions to the 
contrary.  Thus, there is no evidence that the veteran not 
being afforded a rectal examination or other testing during 
that time was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  In addition, there is no evidence that the 
development of prostate cancer was due to an event not 
reasonably foreseeable.  Clearly, the surgery itself was a 
foreseeable event based on the cancer diagnosis.  

Unfortunately, the veteran developed prostate cancer which 
necessitated radical surgery.  However, this occurrence was 
not due to negligence or carelessness on the part of VA.  The 
veteran did not develop the cancer due to treatment or lack 
of treatment by VA.  There was no indicator of the cancer in 
the records prior to February 2004, as his PSA readings were 
not high, except for the March 2003 reading which was due to 
prostatitis infection.  Thus, there is no competent evidence 
that the veteran incurred cancer due to VA treatment or lack 
thereof, or would have been diagnosed as having cancer 
earlier due to VA treatment or the lack thereof.  Further, 
the surgery for cancer was a foreseeable consequence of the 
diagnosis as it was appropriate treatment and has left the 
veteran with a good prognosis.  In order to establish 
eligibility under 38 U.S.C.A. § 1151, the veteran's medical 
care by VA must have been a factor and the other listed 
criteria must be met.  That is not the case here.

In sum, VA hospital/medical treatment or the lack thereof did 
not result in prostate cancer.  There is no competent medical 
evidence this is the case; rather, there is competent medical 
evidence that this was not the case.  The Board finds the VA 
medical opinion to be probative evidence because it was based 
on a comprehensive review of the record and appropriate 
medical consultation.  See Prejean.  Thus, the probative 
competent medical evidence establishes that VA was not 
careless or negligent, that VA lacked proper skill or made an 
error in judgment, or that there was similar instance of 
fault on the part of VA; or that the veteran has prostate 
cancer due to an event not reasonably foreseeable.

Accordingly, the criteria for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for prostate 
cancer have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
prostate cancer is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


